Citation Nr: 1414032	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  12-22 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES


1.  Entitlement to service connection for multiple sclerosis.  

2.  Entitlement to service connection for a cognitive and/or psychiatric disorder, to include bipolar disorder and depressive disorder.  

3.  Entitlement to service connection for degenerative disc disease of the lumbar spine.  

4.  Entitlement to service connection for chondromalacia of the left knee.  

5.  Entitlement to service connection for chondromalacia of the right knee.  

6.  Entitlement to service connection for a right hand disability.

7.  Entitlement to service connection for a left hand disability.  

8.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and E.S.


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  

The Appellant had active duty for training from November 1982 to March 1983.  She also had Reserve service.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The Board notes that although the August 2012 Statement of the Case addresses the issue of service connection for dermatitis, no Notice of Disagreement was filed with respect to that issue The Court of Appeals for Veterans Claims (Court) has held that a notice of disagreement is jurisdictional.  See Percy v. Shinseki, 23. Vet. App. 37 (2009) (holding that the notice of disagreement is a jurisdictional document for the Board while the substantive appeal is for administrative convenience).  Thus, the Board does not have jurisdiction over the issue.  

The Appellant testified at a hearing at the VA Central Office in Washington, DC before the undersigned Acting Veterans Law Judge (Central Office hearing) in April 2013.  A transcript of that hearing is associated with the claim file.

In her April 2010 correspondence, the Appellant withdrew any claim associated with exposure to asbestos.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

The Appellant maintains that multiple sclerosis was caused by an immunization administered during Reserve service in 1993.  She further asserts that disability of the lumbar spine, knees, and hands, along with a psychiatric disorder and headaches are secondary to multiple sclerosis.  Thus, the issues are inextricably intertwined and must be decided together.  

In the alternative she asserts the disability of the back, knees, hands, and headaches are a result of injuries sustained when she fell in to a fox hole while on active duty for training from November 1982 to March 1983.  E.S., a fellow service member testified that he recalled the Appellant's fall and that the medics took her to "Loch Raven."  

Initially, and although the service department has verified a period of active duty for training from November 1982 to March 1983, the January 1995 National Guard Medical Board Report reflects no active service and 121/2 years of inactive service.  An August 2010 Personnel Information Exchange System (PIES) response reflects the duty status was unknown for service from August 1993 to January 1996.  In view of the evidence and the Appellant's testimony, a complete list of all verified periods of service and corresponding duty status, to include active duty training and inactive duty training, is to be compiled and documented in the claim file.  

In addition, a September 1994 private record reflects two attacks associated with multiple sclerosis during an approximately 14-year period with no residual deficit.  Reserve records include an October 1994 Narrative Summary noting a history of having had yellow fever and tetanus immunizations in August 1993, and of thereafter developing symptoms, to include lower extremity weakness and loss of equilibrium, which were attributed multiple sclerosis.  The National Guard Medical Board Report, dated in January 1995, reflects a determination that multiple sclerosis existed prior to service and was permanently aggravated by service.  The Appellant was medically discharged.  

The September 2010 VA neurologic examination report reflects a history of a formal diagnosis of multiple sclerosis in 1997 and notes as follows:

In my opinion, the immunizations would not have caused multiple sclerosis since there is no evidence that such immunizations cause multiple sclerosis, although at times they may cause a[] spinal cord condition known as transverse myelitis.  It seems reasonable, however, that the day after she got the immunizations that she developed her first symptom of what then turns out to be multiple sclerosis, which later on was proven to be multiple sclerosis . . . .

The examiner concluded that "the multiple sclerosis is less likely as not the result of her immunizations."  The opinion does not address the private September 1994 record reflecting a 14-year history of multiple sclerosis, or the Medical Board's determination that preexisting multiple sclerosis was aggravated by service.  The opinion is inadequate.  

In addition, the June 2010 VA examination report reflects diagnoses of lumbar spine degenerative disc disease, bilateral chondromalacia patellae, and bilateral ring finger trigger finger.  The report of examination does not contain an opinion as to whether any of the diagnoses are related to service, and thus it is inadequate.  

The June 2010 neurologic examiner opined that the Appellant's headaches appear to be more likely stress related than secondary to multiple sclerosis, but provided no rationale for this opinion.  Moreover, an opinion was not provided with respect to whether a headache disability had its onset during service or is otherwise related to service.  The opinion is inadequate.  

With respect to a psychiatric disorder, and although the June 2010 VA examiner opined that a mood disorder or bipolar disorder is linked to the diagnosis of multiple sclerosis during service, the record reflects multiple sclerosis was diagnosed in the 1990s and the Appellant is not shown to have active service in 1990s.  A medical opinion that is based on an inaccurate factual premise is inadequate. 

The Appellant testified to having had treatment for headaches and disabilities of the hands, knees, and back, at a VA facility in Baltimore, Maryland, between 1986 and 1992, and was allegedly told that the disabilities were related to the fall in to the foxhole during active duty for training.  It was noted that the records may have been located at "Loch Raven."  She also testified that she was being treated by Dr. M., her private neurologist.  VA has a duty to assist in obtaining relevant treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Compile a complete list of all verified periods of service, to include all periods of active duty for training and inactive duty for training.  Verification of all periods of service listed is to be documented in the claim file.  

2.  Obtain VA treatment records pertaining to the Appellant, dated from 1986 to 1992, from the referenced VA facility in Baltimore, Maryland, to include any records created at the VA hospital located on Loch Raven Boulevard in Maryland.  To the extent the records are not obtained, the claims folder should contain documentation of the attempts made.  Any additional pertinent records identified by the Appellant during the course of the remand should also be obtained, to include current treatment neurology treatment records from Dr. M., following the receipt of any necessary authorizations from the Appellant, and associated with the claim file.

3.  After completion of the above, schedule the Appellant for a VA multiple sclerosis examination by an appropriate medical professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that multiple sclerosis is was incurred or aggravated during active service.  

In this context, "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.  

In rendering the opinion, the examiner must address the September 1994 private report reflecting a 14-year history of multiple sclerosis, as well as the January 1995 Medical Board Report reflecting determination that preexisting multiple sclerosis was aggravated by service.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner believes that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Schedule the Appellant for a VA headache examination by an appropriate medical professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that headaches are related to any period of active service or caused or aggravated by multiple sclerosis if that disability is determined to be service connected.

In this context, "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms. 

The examination report must include a complete rationale for all opinions expressed.  If the examiner believes that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Schedule the Appellant for a VA orthopedic examination by an appropriate medical professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any disability of the right or left knee, right or left hand, or lumbar spine is related to service, or is caused or aggravated by multiple sclerosis if that disability is determined to be service connected.  If no disability of the right or left knee, right or left hand, or lumbar spine is found on examination, this must be expressly stated in the examination report.

In this context, "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms. 

The examination report must include a complete rationale for all opinions expressed.  If the examiner believes that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Schedule the Appellant for a VA psychiatric examination by an appropriate medical professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any cognitive or psychiatric disorder diagnosed, to include bipolar disorder and depressive disorder, is related to active service.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner believes that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

7.  Then, readjudicate the appeal.  If any of the benefits sought remain denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



